Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the metering component base" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 12 depend on claim 9 instead?

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 7, 9-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seal et al (US 9,093,744 B2), hereinafter Seal.  (Applicant’s submitted prior art).
Regarding claim 7, Seal (Figure 1) (shown below) teaches a utility meter 10 for monitoring utility usage, the utility meter comprising a faceplate member 40, wherein the faceplate member includes a top surface 32 and a side surface (not numbered), and an aperture for a meter display 34; a dipole antenna 12 configured to engage the side surface of the faceplate member (engage to the side surface via a bracket 16); and a meter base (not numbered).
Regarding claim 9, as applied to claim 7, Seal (Figure 1) teaches that the faceplate member 40 further defines a housing for a metering component base, the metering component base housing one or more metering components 42.
Regarding claim 10, as applied to claim 9, Seal (Figure 1) teaches that the metering component base is disposed between the faceplate member and the meter base.
Regarding claim 11, as applied to claim 10, Seal (Figure 1) teaches that a meter display 34 is disposed between the metering component base and the faceplate member, and wherein the meter display is configured to display meter identifying data.
Regarding claim 12, Seal (Figure 1) teaches that the dipole antenna 12 is isolated from components 42 engaged to the metering component base to minimize interference.
												



[AltContent: textbox (Notches)][AltContent: textbox (Top surface)][AltContent: textbox (Faceplate)][AltContent: textbox (Dipole antenna)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    491
    468
    media_image1.png
    Greyscale


[AltContent: textbox (Metering component base)][AltContent: textbox (Meter base)][AltContent: textbox (Side surface)]


Regarding claim 13, as applied to claim 7, Seal (Figure 1) shows that the dipole antenna 12 comprises a planar metal sheet.
Regarding claim 14, as applied to claim 7, Seal (Figure 1) teaches that the side surface includes a first notch 30 and a second notch 38.
Regarding claim 15, the utility meter of Seal (Figure 1) would enable a method of attaching a dipole antenna 12 to a utility meter 10, the method comprising the steps of attaching an inner surface of the dipole antenna 12 to a side surface of a faceplate antenna holder (attaching the dipole antenna to a bracket 16 that engages the side surface of the faceplate); and attaching the faceplate antenna holder to the meter base.
Regarding claim 18, as applied to claim 15, Seal (Figure 1) teaches that attaching an inner surface of the dipole antenna 12 to the side surface of the faceplate antenna holder keeps the dipole antenna at a suitable distance from the metering components 42, thereby minimizing interference of signals relayed by the antenna.
Regarding claim 19, as applied to claim 15, Seal (Figure 1) (shown above) teaches that the faceplate member 40 defines a housing for a metering component base (not numbered), the metering component base housing one or more metering components 42, the metering component base is disposed between the faceplate member and the meter base, a meter display 34 is disposed between the metering component base and the faceplate member, and the meter display is configured to display meter identifying data.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seal.
Seal teaches that claimed invention wherein the faceplate member 40 comprises supports extending from a peripheral edge of the faceplate member and engages the meter base.
Seal does not explicitly mention that the faceplate member comprises a retention clip extending from a peripheral edge of the faceplate member, and the retention clip engages the meter base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the supports of Seal for a retention clip since .

Allowable Subject Matter
7.	Claims 17 and 20 are objected to as being dependent pon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 1-6 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Seal teaches a faceplate member having a top surface and a side surface; wherein the faceplate member is configured to have a dipole antenna attached to the side surface.
Seal, however, fails to specifically teach that the side surface extends above the top surface.
Claims 2-6 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 17, Seal fails to specifically teach that the step of attaching an inner surface of the dipole antenna to the side surface of the faceplate antenna holder includes attaching the dipole antenna to a portion of the side surface extending above a top surface of the faceplate member.
Regarding claim 20, Seal fails to specifically teach that the side surface extends above a top surface of the faceplate member.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Laursen et al (WO 2015/165469 A1) discloses a utility meter having an antenna mounted thereon.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845